Title: To James Madison from William Jarvis (Abstract), 20 April 1805
From: Jarvis, William
To: Madison, James


20 April 1805, Lisbon. “Since I had the honor to address the foregoing to you, nothing with certainty has reached here about the French other than a confirmation of their being off Cadiz & were laying on & off waiting to be joined by a french line of battle ship, two frigates & the Spanish Line of battle ships in that port. It is said that only 7 of the 14 spanish line of battle ships are ready & those but imperfectly manned.
“After having waited nearly two months longer than I did either of the preceding years to see if any one else would move in the quarantine regulations, and in hopes, that as the necessity of it had ceased the Government would raise it without an applications, but finding no steps taken to-ward it, and it having lately Come very hard on two or three Vessels, I passed a communication to His Excy. Mr de Araujo the 17 Inst. of which the inclosed is a Copy & received his answer yesterday, of which goes inclosed a copy and translation.”
Adds in a postscript: “Inclosed is also a letter recd. from Mr Simpson by the last post.”
